Title: From James Madison to Jared Sparks, 26 January 1824
From: Madison, James
To: Sparks, Jared


        
          Montpellier Jany. 26. 1824
        
        J. Madison presents his respects to the Editor of the North American Review, and thanks him for the little pamphlet on the subject of colonizing the free people of Colour, which anticipates the opportunity of seeing its contents in the work not yet come to hand for which he is a subscriber. The pamphlet furnishes much valuable matter both for the information and for the reflection of the American public.
      